Exhibit AMENDMENT AND CONSENT AMENDMENT AND CONSENT, dated as of August 18, 2009 (this "Amendment and Consent"), is given by Steel Partners II, L.P. pursuant to the Amended and Restated Credit Agreement, dated as of July 17, 2007 (the "Credit Agreement"), by and among Steel Partners II. L.P., as lender (such lender, together with its successors and permitted assigns, is referred to hereinafter each individually as the "Lender"), BAIRNCO CORPORATION, a Delaware corporation ("Parent"), and each of Parent's Subsidiaries identified on the signature pages thereof as a Borrower (such Subsidiaries, together with Parent, are referred to hereinafter each individually as a "Borrower", and collectively, jointly and severally, as the "Borrowers"), and each of Parent's Subsidiaries identified on the signature pages thereof as a Guarantor (such Subsidiaries are referred to hereinafter each individually as a "Guarantor", and individually and collectively, jointly and severally, as the "Guarantors"; and together with Borrowers, each a "Loan Party" and collectively, the "Loan Parties"). WHEREAS, the Loan Parties are entering into a Subordinated Loan and Security Agreement, dated as of the date hereof between Parent and WHX Corporation, a Delaware corporation (“WHX”), in the form attached hereto as Exhibit A (the “WHX Subordinated Loan Agreement”) and a Guarantee and Security Agreement, also as of the date hereof, to secure the obligations of the Loan Parties to WHX under the WHX Subordinated Loan Agreement; and WHEREAS, the Loan Parties have requested that the Lender consent to the creation by the Loan Parties of certain Liens in favor of WHX upon the assets of the Loan Parties; and WHEREAS, the Lender is willing to provide such consent on and subject to the terms set forth herein including certain amendments to the Credit Agreement, WHEREAS, Borrowers and Lender are willing to make such amendments, subject to terms and conditions set forth herein; WHEREAS, by this Amendment, Borrowers, Guarantors and Lender desire and intend to evidence such amendments: NOW THEREFORE, in consideration of these premises and other good and valuable consideration, the parties hereto hereby agree as follows: 1.Definitions.Schedule 1.1 to the Credit Agreement, Definitions, is hereby modified and amended by adding the following definitions in the appropriate alphabetical order: ""Amendment No. 2" means Amendment No. 2 to Credit Agreement, dated as of August 18, 2009, by and among the Loan Parties and the Lender." ""Amendment No. 2 Effective Date" means the date Amendment No. 2 becomes effective pursuant to Section 2 of Amendment No. 2." “Loan Documents” means this Agreement, the Canadian Guaranty, the Canadian Security Documents, the Cash Management Agreements, the Collateral Access Agreements, the Control Agreements, the Copyright Security Agreement, the Guaranty, the Intercreditor and Subordination Agreement, the Mortgages, the Patent Security Agreement, the Security Agreement, the Trademark Security Agreement, any note or notes executed by a Borrower in connection with this Agreement and payable to a Lender, the WHX Subordination Agreement, the WHX Subordinated Loan Agreement, and any other agreement entered into, now or in the future, by any Loan Party or any of their
